DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US2014/0326703 A1 by Motlz et al (Moltz) in view of US pub 2012/0240771 A1 by Gindrat et al (Gindrat).
 
Referring to the claim 1 Motz teaches, A plasma gun (Fig 1 and abstract) comprising: 
a rear gun body section (See Fig 1 cathode assembly 1 forms the rear section: abstract)    the plasma gun comprising an electrode (Fig 1 item 5 electrode/cathode: paragraph [0027] and [0028]); and 




    PNG
    media_image1.png
    443
    593
    media_image1.png
    Greyscale
 

But Moltz is silent on the vacuum plasma gun. 
However, Gindrat (Fig 1 item 3 plasma generator [0035]) teaches a low pressure plasma spray using a gun (See Paragraphs [0006] and paragraphs [0033], [0036]).

    PNG
    media_image2.png
    525
    495
    media_image2.png
    Greyscale

	Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing of the instant application to incorporate Gindrat’s vacuum plasma gun teachings of a low pressure plasma generation in to the Moltz’s plasma gun by introducing low pressure region in the cascade section in order to create a partial vacuum region for creating a low pressure plasma.

Referring to the claim 2 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches wherein a single gas is supplied as an only plasma gas source (See abstract and claim 1 where Moltz teaches single gas atleast and see paragraph where the pressure of Ar increasing in order to increase the voltage).

Referring to the claim 3 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Motz further teaches wherein an operational voltage of the gun is greater than 65 volts. (See paragraph [0035] where Moltz teaches using various voltages above 60 Volts).

Referring to the claim 4 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches further comprising a nozzle coupled to an end of the neutrode stack, whereby the neutrode stack separates the electrode from the nozzle.

Referring to the claim 5 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches wherein each of the plurality of neutrodes (Fig 1 item 8 neutrode stack) ’has a disk shape with a central bore (See Fig 1 item 3 plasma channel bore paragraph [0029]), and wherein the plurality of neutrodes is arranged so the central bores form a central plasma bore of the neutrode stack.

Referring to the claim 6  Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 5, Moltz further teaches wherein the plurality of neutrodes are electrically isolated from each other by insulators.(See Fig 1 item 9 and paragraphs [0028] and claims 3, 4)

Referring to the claim 8 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 5, Moltz further teaches wherein each of the plurality of neutrodes includes a plurality of cooling channels surrounding the central bore (Fig 1 item 3 central bore and item 8’ plurality of neutrode assembly 4 has cooling channels item 11 formed around the neutrode assembly paragraph [0029]).

Referring to the claim 9 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 8, Moltz further teaches wherein the plurality of cooling channels comprises axial bores extending through the disk (See Fig 1 cooling channels 11 along disks of neutrode stack 4 paragraph [0029])).

Referring to the claim 10 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 9, Moltz further teaches wherein the axial bores are delimited within the neutrodes. (See Fig 1 central section where the axial bores are within the neutrode assembly paragraphs [0027]-[0029]).

Referring to the claim 11 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 10, Moltz further teaches wherein the axial bores have a generally circular geometry through the neutrodes. (See Fig 1 the cooling channels 11 are cylindrical bores see paragraph [0029]).

Referring to the claim 16 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 1, Gindrat further teaches the system being 

Referring to the claim 17 Moltz teaches A method of controlling plasma arc in a   plasma gun (See Fig 1 abstract and claim 18) comprising: connecting a cascade neutrode stack (Fig 1 item 8 and 8’ and paragraphs [0027] and [0028].  But, Moltz is silent on to a rear body section of a vacuum plasma gun
However, Gindrat (Fig 1 item 3 plasma generator [0035]) teaches a low pressure plasma spray using a gun (See Paragraphs [0006] and paragraphs [0033], [0036]).

    PNG
    media_image2.png
    525
    495
    media_image2.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing of the instant application to incorporate Gindrat’s vacuum plasma gun teachings of a low pressure plasma generation in to the Moltz’s plasma gun by introducing 

Referring to the claim 18 Moltz reference as modified by Gindrat reference teaches the method in according to claim 17, Moltz further teaches the method further comprising connecting the composite plasma gun to a single gas, which is used as an only plasma gas source (See abstract and claim 1 where Moltz teaches single gas atleast and see paragraph where the pressure of Ar increasing in order to increase the voltage).

Referring to the claim 19 Moltz reference as modified by Gindrat reference teaches the method according to claim 17, Moltz further teaches the method further comprising supplying an operational voltage to the composite plasma gun of greater than 65 volts (See paragraph [0035] where Moltz teaches using various voltages above 60 Volts).

Claims 7, 12-15, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Moltz in view of Gindrat as applied to claim1, 17 above, and further in view of US3343027 by Frohlich. 

Referring to the claim 7 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 6,  but both are silent on  wherein the insulators are configured to maintain an air or gas gap between adjacent neutrodes.
However, Frohlich teaches, wherein the insulators are configured to maintain an air or gas gap between adjacent neutrodes (A heat shield consisting 
  	Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate the teaching of Frohlich for the purpose of maintaining the gap for the burning of arc between the elements (See Frohilich cl 4 lines 39-43).
Referring to the claim 12 Moltz reference as modified by Gindrat reference teaches the vacuum plasma gun according to claim 9, both are silent on wherein the axial bores are recesses open to an outer periphery of the neutrodes.
However, Frohlich teaches,   wherein the axial bores have parallel side walls and a bottom wall generally perpendicular to the side walls (Frohlich teaches outer surface of the electrode 6" Is cooled by the gas flow. For that reason, this surface is enlarged by blunt cooling ribs 27 which extend in the longitudinal direction and are uniformly distributed over the periphery Col 6 lines 31-35 also see Fig 7 electrode 6 has blunt cooling ribs as part of the electrode which form recesses open to an outer periphery of electrode 6 similar to Figs 2C and 2D of Applicants specification). 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).


Referring to the claim 13 Moltz reference as modified by Gindrat and Frohlich  reference teaches the vacuum plasma gun according to claim 12, but both are silent on wherein the axial bores have parallel side walls and a bottom wall generally perpendicular to the side walls. 
However Frohlich teaches wherein the axial bores have parallel side walls and a bottom wall generally perpendicular to the side walls. (See Fig 7 electrode 6 has the ribs/recesses 27 has parallel side walls with a generally perpendicular bottom wall similar to Fig 2C and 2D of applicant’s specs).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to the claim 14 Moltz reference as modified by Gindrat    reference teaches the vacuum plasma gun according to claim 1, Moltz further teaches on wherein the plurality of neutrodes comprises disk shaped bodies having central axial bores (See Fig 1 item paragraph graph [0031]), but both are silent on outer peripheral surfaces and pluralities of recesses surrounding the central axial bores.
However, Frohlich teaches wherein the plurality of neutrodes, outer peripheral surfaces and pluralities of recesses surrounding the central axial bores. (See Frohlich further teaches the outer surface of the electrode 6’ is cooled by the gas flow. For that reason this surface is enlarged by blunt cooling ribs 27 which extended in the longitudinal 

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to the claim 15 Moltz reference as modified by Gindrat    reference teaches the vacuum plasma gun according to claim 1, Motlz further teaches, a plurality of axial cooling channels in the neutrode stack (Fig 1 item 3 central bore and item 8’ plurality of neutrode assembly 4 has cooling channels item 11 formed around the neutrode assembly paragraph [0029]).  But Moltz fail to teach wherein the plurality of neutrodes are arranged so that the pluralities of recesses are aligned to form the cooling channels. 
However, Frohlich teaches, the outer surface of the electrode 6’ is cooled by the gas flow. For that reason this surface is enlarged by blunt cooling ribs 27 which extended in the longitudinal direction and are uniformly distributed over the periphery of electrode 6 surrounding the central axial bore similar to Figs 2C and 2D of applicants’ specs).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Referring to the claim 20  Moltz reference as modified by Gindrat reference teaches the method according to claim 17, wherein the cascade neutrode stack comprises a plurality of neutrodes, in which each neutrode comprises a disk shaped body having a central axial bore  (See Fig 1 item 8’ and paragraph [0028]) axially aligned to form a plurality of axial cooling channels through the cascade neutrode stack (Fig 1  item 8 and 11 paragraph [0029])  but both fails to teach a plurality of recesses surrounding the central axial bore forms the cooling channels.
However, Frohlich teaches the outer surface of the electrode 6’ is cooled by the gas flow. For that reason this surface is enlarged by blunt cooling ribs 27 which extended in the longitudinal direction and are uniformly distributed over the periphery of electrode 6 surrounding the central axial bore similar to Figs 2C and 2D of applicants’ specs).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant invention to incorporate Frohlich teaching and modify Moltz system for the purpose of increased cooling by increasing the surface area of the electrode exposed to the cooling gas (See Frohlich Col 6 lines 31-35).

Conclusion

Claims 1-20 are rejected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/04/2021